DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-32 are pending and allowed in this action.

Drawings

The drawings are objected to because:
1.   Figures 5-7, should be Fig. 5a,  Fig. 56; Fig. 6a, Fig. 6b;  Fig. 7a, Fig. 7b.
2.  Fig. 10, in the brief description should include all its parts (Fig. 10a thru Fig. 10d).
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
.
Specification

The disclosure is objected to because of the following informalities: the specification includes features configured as claims (see spec. pages 34-41). Claims, although are part of the specification, should be presented on separate page/s; but, not on same page/s as the specification. This application includes claims on separate pages as required. Thus, the text from pages 34 thru 41 should be deleted.  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and arrangement for Recovery of Call Setup Failure in a Wireless Communication System.

Claim Objections

Claim  objected to because of the following informalities:
In claim 1, on line 3, change “each “RBS)” into --- each of the (RBS) ---.
 ----.  Appropriate correction is required.
	In claim 4, line 3, change “consecutive call setup failures” into --- the consecutive call setup failures ---.
	In claim 1, on line 5, change “an RBS” into --- an RBS of the plurality of radio base stations ---. 
	In claim 1, on line 7, change “a RBS” into --- a RBS of the plurality of radio base stations ---.	
	In claim 1, on line 6, change “a first cell” into --- a first cell of the one or more cells ---.
	In claim 1, on line 7, change “a default cell” into --- a default cell of the one or more cells ---.
	In claim 8, on line 2, “the operator” lacks antecedent basis.
	In claim 9, on line 3, change “consecutive call setup failures” into --- the consecutive call setup failures ---.
	In claim 11, on line 4, change “a method” into --- instruction ---.
	In claim 11, on line 5, cancel the phrase “circuitry, wherein the method is of a wireless device” into --- circuitry of a wireless device ---.
	In claim 11, on line 7, change “each RBS” into --- each of the RBS ---.
	In claim 11, on line 8, change “cells, the method composing” into --- cells comprising ---.
	In claim 11, on line 9, change “an RBS” into --- an RBS of the plurality of radio base stations ---.

	In claim 11, on line “a first cell” into --- a first cell of the one or more cells ---.
	In claim 11, on line 11, change “a default cell” into --- a default cell of the one or more cells ---.
	In claim 12, on line 3, change “each RBS” into --- each RBS of the plurality of the radio base stations ---.
	In claim 12, on line 5, change “of a set number of” into --- a set number of ---.
	In claim 12, on line 5, change “an RBS” into --- an RBS of the radio base stations ---.
In claim 12, on line 12, change “a RBS” into --- a RBS of the plurality of radio base stations ---.
In claim 12, on line 6, change “first cell” into --- first cell of the one or more cells ----.
In claim 12, on line 11, change “a default cell” into ---- a default cell of the one or more cells ---.
In claim 13, on line 4, change “each RBS” into --- each RBS of the plurality of radio base stations ---.
In claim 13, on line 9, change “an RBS” into --- an RBS of the plurality of radio base stations ---.
In claim 13, on line 9, change “a first cell” into --- a first cell of the one or more cells ---.

In claim 16, on line 4, change “consecutive call” into --- the consecutive call ---.
In claim 18, on line 5, change “call setup” into --- the call setup ---.
In claim 20, on line 2, “the operator” lacks antecedent basis.
In claim 21, on line “consecutive call” into --- the consecutive call ---.
In claim 22, on line 3, change “a recovery index M” into --- the recovery index M -----.
In claim 22, on line 4, change “consecutive call” into --- the consecutive call ---.
In claim 22, on line 4, change “at least one wireless device” into --- at least one wireless device of the wireless device ---.
In claim 24, on line 5, change “circuitry, wherein the method is of” into --- circuitry  of ---.
In claim 24, on line 8, change “each RBS” into --- each of the plurality of radio base stations ---.
in claim 24, on line 13, change “an RBS” into --- an RBS of the plurality of radio base stations ---.
In claim 24, on line 13, change “a first cell” into --- a first cell of the one or more cells ---.
In claim 24, on line 16, change “is performed in compliance” into --- is performed, by the default cell, in compliance ---.
In claim 24, on line 16, change “for call” into --- for the call ---.

In claim 25, on line 5, change “of a call setup” into --- a call setup ---.
In claim 25, on line 8, change “an RBS” into --- an RBS of the plurality of radio base stations ---.
In claim 25, on line 8, change “a first cell” into --- a first cell of the one or more cells ---.
In claim 25, on line 10, change “of the call setup” into --- the call setup ---.
In claim 25, on line 12, change “call setup recovery” into --- the call setup recovery ---.
In claim 26, on line 3, change “each RBS” into --- each RBS of the plurality of radio base stations ---.
In claim 26, on line 5, change “an RBS” into --- an RBS of the plurality of radio base stations ---.
In claim 26, on lines 5-6, change “a default cell” into a default cell of the one or more cells ---.
In claim 26, on line 8, change “an RBS” into --- an RBS of the plurality of radio base stations ---.
In claim 26, on line 8, change “ a first cell” into --- a first of the one or more cells radio base stations ---.
In claim 26, on line 9, change “for call setup” into --- for the call setup ----.
In claim 26, on lines 11-12, change “call setup recovery” into --- the call setup recovery ---.

In claim 30, on line 2, change “respective RBSs of” into --- respective RBSs of the plurality of radio base station of ---.
In claim 31, on line 4, change “execution of a method” into --- execution of instructions ---.
	In claim 26, on line 5, change “circuitry, wherein the method is of” into --- circuitry of ----.
In claim 31, on line 7, change “each RBS” into --- each RBS of the plurality of radio base stations ---. 
In claim 31, on line 9, change “an RBS” into --- an RBS of the plurality of radio base stations ---. 
In claim 31, on line 9, change “a default cell” into --- a default cell of the one or more cells ----.
In claim 31, on lines 11-12, change “an RBS” into --- an RBS of the plurality of radio base stations ---. 
In claim 31, on line 13, change “a first cell” into --- a first cell of the one or more cells ---.
In claim 31, on line 13, change “for call setup” into --- for the call setup ---.
In claim 31, on lines 14-15, change “for call setup recovery” into --- for the call setup recovery ---.
In claim 32 on line 2, change “OSS” into --- (OSS) ---.
In claim 32, on line 3, change “an RBS” into --- an RBS of the plurality of radio base stations ---. 

In claim 32, on line 7, change “an RBS” into --- an RBS of the plurality of radio base stations ---. 
In claim 32, on line 9, change “for call setup” into --- for the call setup ---.
In claim 32, on lines 11-12, change “for call setup recovery” into --- for the call setup recovery ---.
Prior Art Consideration

1. 	(US 2013/0242898 A1), published to Johansson et al., on Sep. 19, 2013, discloses --- Failure event reporting for initial connection setup failure (see title).
2. 	(US 2014/0135011 A1), published to Altalef et al., on May 15, 2014. Discloses --- The present disclosure relates generally to wireless communication, and particularly to (US 2005/0147052 A1), published to Wu, on Jul. 7, 2005, discloses --- CDMA Traffic Channel Confirmation Failure (TCCF) occurs when a call setup, the cell has indicated to the ECPC that the mobile has not responded properly when bringing the mobile to the traffic channel, all resources for the call have been cleared by both the cell and the switch  (see par. 0094). 
3. 	(US 2001/0043561 A1), published to Burns et al, on Nov. 22, 2001, discloses--- method and apparatus for recovering from a signalling failure in a switched connection data transmission network (see title and abstract). These references, including the IDS documents provided cited by the EPO-Internal search report) do not disclose or fairly teach/suggest the feature/s indicated below as reason for allowance.
Allowable Subject Matter

Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest --- a call setup report including a set of consecutive call setup failures determined/detected during call setup in a wireless network so as to imitate/perform call setup failure recovery in compliance with latency constraints for the recovery, as recited in or within the context of particularly, claims 1, 11-13, 24-26, 31 and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.